Citation Nr: 1532565	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of a fracture to the skull.

(The issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in original calculated amount of $27,568.30, is the subject of a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and from November 1978 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1989 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 1992 and again in November 1997, the Board remanded this case; at that time, also encompassing other issues.  In February 2002, the Board issued a decision denying the claims.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In an April 2004 Order, the Court vacated the Board's February 2002 decision and remanded the matters for further consideration. Thereafter, that decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit). In February 2008, the Federal Circuit affirmed the Court's decision, and in May 2008, the Court issued a mandate. 

In August 2008 and November 2009, the Board again remanded the case. In September 2011, the Board issued a decision, which awarded a 70 percent rating for depression, found that an increased rating for grand mal epilepsy was not warranted, found that a compensable rating for residuals of a skull fracture was not warranted, and awarded a total disability rating based on individual unemployability (TDIU).  Thereafter, the Veteran appealed the issue entitlement to a rating in excess 70 percent rating for depression, as well the rating assigned for grand mal epilepsy and residuals of a skull fracture.  The Court's June 2013 Memorandum Decision reversed the Board's September 2011 decision as pertained to the depression and grand mal epilepsy claims and also vacated the issue of the rating for residuals of a skull fracture.

In a December 2013 decision, the Board granted a total rating for depression from June 27, 1987; restored a 40 percent rating, but no higher for grand mal epilepsy; granted a TDIU from June 27, 2987; and denied a compensable rating for residuals of a skull fracture.  Thereafter, the Board's decision was implemented by the AOJ.  

The Veteran appealed to the Court the denial of a compensable rating for residuals of a skull fracture.  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a December 2014 Order, vacated the Board's December 2013 decision as it pertained to the issue of entitlement to a compensable rating for residuals of a skull fracture and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted by the Court and also in the JMR, the Veteran had an epileptic seizure during service which resulted in a skull fracture.  The Court indicated that the disabling effects of multiple head injuries during the seizures including organic dementia and nonpsychotic organic brain syndrome manifested by cognitive impairment should be considered.  The JMR noted that the Veteran's bilateral psychomotor slowing, psychomotor slowing with associated abnormal posturing, learning impairment, and perceptual and organizational difficulties may not be encompassed by the 100 percent rating for depression.  For instance, while 38 U.S.C.A. § 4.130 does not list psychomotor slowing, 38 C.F.R. § 4.124a, Diagnostic Code 8045 does list that symptom as one for traumatic brain injury (TBI).

The Board notes that during the pendency of the appeal, effective October 23, 2008, VA amended the criteria for rating residuals of TBIs.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI were rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  Moreover, a VA Fast Letter issued in October 2008 (Fast Letter 08-36 (October 24, 2008)) provided that claims received by VA before October 23, 2008 that are not yet final should be rated under the old criteria for periods prior to October 23, 2008, but under the old or the new criteria, whichever is more favorable, for periods beginning on October 23, 2008.  Given that the Veteran's claim was received prior to the effective date of the new criteria and such claim was not final as of October 23, 2008, his claim must be evaluated as directed by the October 2008 VA Fast Letter.

The version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 in effect prior to October 23, 2008 provides that subjective complaints such as headaches, dizziness, and insomnia, recognized as symptoms of a brain trauma, are to be rated as 10 percent disabling, and no higher, under Diagnostic Code 9304.  This Code also provides that the 10 percent rating is not to be combined with any other rating for a disability due to brain trauma, and that ratings in excess of 10 percent are not assigned absent a diagnosis of multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia due to head trauma, a 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.  As in effect from October 23, 2008, Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In light of the foregoing, the Board finds that the Veteran should be examined and given a TBI (DBQ) examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for TBI VA (DBQ) examination.  All appropriate testing should be conducted to determine the nature and extent of any current manifestations of his service-connected residuals of TBI.  The examiner should address the severity of the Veteran's service-connected residuals of TBI, consistent with the criteria for evaluating residuals of TBI under Diagnostic Code 8045.  The examiner should specifically describe any additionally-documented symptoms and/or residuals found to be manifested including, but not limited to, bilateral psychomotor slowing, psychomotor slowing with associated abnormal posturing, learning impairment, and perceptual and organizational difficulties.  The examiner should identify any symptomatology associated with his service-connected residuals of skull fracture that is duplicative of symptomatology associated with his service-connected mood disorder (previously evaluated and rated as depression) associated with grand mal epilepsy.

For each separately diagnosed disability that is deemed related to the TBI, provide the Veteran with a separate examination in accordance with the relevant Compensation and Pension Examination Guidelines.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

